Citation Nr: 1701454	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-27 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.

2.  Entitlement to an initial compensable rating for an allergic skin condition.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD with alcohol dependence with an initial 30 percent rating, effective January 9, 2008, and granted service connection for an allergic skin condition with an initial noncompensable rating, effective January 9, 2008.  The Veteran perfected an appeal as to the propriety of the initially assigned ratings.  Furthermore, the Board has assumed jurisdiction over the claim for a TDIU as part and parcel of the Veteran's initial rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In August 2013, the Veteran testified at a Board hearing before a Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  In a May 2016 letter, the Board notified the Veteran that the Veterans Law Judge who presided over his hearing was no longer employed by the Board and was offered an opportunity to have another hearing before a different Veterans Law Judge.  However, in June 2016, the Veteran declined the offer of another hearing.

In July 2014, the Board remanded the case for additional development and it now returns for further appellate review. 

Additionally, in May 2016, the RO issued a rating decision granting service connection for coronary artery disease, status post myocardial infarction, with a temporary 100 percent rating from March 21, 2016, to June 1, 2016, and 10 percent rating thereafter.  In December 2016, the Veteran entered a notice of disagreement as to the propriety of the initially assigned 10 percent rating as of June 1, 2016, for such disability.  Although a Statement of the Case has not yet been issued, the claim is still being developed by the Agency of Original Jurisdiction (AOJ) according to the Veterans Appeals Control and Locator System.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected.

Finally, the Board notes that, subsequent to the issuance of the February 2015 supplemental statement of the case (PTSD with alcohol dependence and TDIU) and July 2015 statement of the case (allergic skin condition), additional evidence, to include VA treatment records dated through March 2016, was associated with the record.  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks higher initial ratings for PTSD with alcohol dependence and an allergic skin condition, as well as entitlement to a TDIU as he contends that his psychiatric disability renders him unemployable.

In 2010, the Veteran reported that he had applied for Social Security Administration  (SSA) disability benefits.  See Disability Benefits Question (May 2010);  Vet Center (February 17, 2010).  The Veteran subsequently obtained "temporary" employment with the Internal Revenue Service, but he has since been unemployed and the status of his application for SSA disability benefits is unclear from the current record.  See Psychiatric/Psychological Impairment Questionnaire (May 14, 2013).  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran has applied for SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.

Upon remand, the AOJ should, once again, invite the Veteran to provide records from Dr. Hubbard, who has reportedly treated the Veteran's skin disorder since 1987, and updated records from the Vet Center, from February 2012 to present.  As the Vet Center provides nearly all of the Veteran's mental health treatment, updated records will likely provide critical insight into the current severity of the Veteran's PTSD and potentially support the May 2013 and October 2014 psychiatric evaluations of H.B., the Veteran's long-time Vet Center counselor.  In August 2014, pursuant to the July 2014 Board remand, the AOJ invited the Veteran to provide or execute the necessary release for VA to obtain the above reference records.  The Veteran, however, has yet to provide the records or release.  To ensure the Veteran is afforded every possible consideration, particularly as his outstanding SSA records in and of themselves necessitate remand, the AOJ should, once again, invite the Veteran to provide access to the above-referenced private treatment records.  Thereafter, updated VA treatment records, dated from March 2016 to present, should be obtained.

Finally, as noted in the Introduction, additional evidence, to include VA treatment records dated through March 2016, was added to the record following the most recent adjudication of the Veteran's claims.  Therefore, such should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the February 2015 supplemental statement of the case (PTSD with alcohol dependence and TDIU) and July 2015 statement of the case (allergic skin condition).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to specifically include those from Dr. Hubbard (from 1987 to present) and the Vet Center (from February 2012 to present).  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records (from March 2016 to the present) should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the February 2015 supplemental statement of the case (PTSD with alcohol dependence and TDIU) and July 2015 statement of the case (allergic skin condition).  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



